      Case 4:17-cv-00516-LCB-JEO Document 67 Filed 01/03/19 Page 1 of 2                   FILED
                                                                                 2019 Jan-03 PM 05:19
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOHN THOMAS MILLER                     )           Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                       )                      4:17-cv-00593
MICHAEL TOWNSEL                        )                      4:17-cv-00516
WILLIAM CASEY                          )                      4:17-cv-00563
ANTHONY ZELLER                         )                      4:17-cv-00564
    Plaintiffs,                        )       Consolidated for Discovery Before
                                       )       Magistrate Judge John E. Ott
                                       )
KIM THOMAS, et al.,                    )       Hon. Judge Liles C. Burke
    Defendants.                        )


                          STIPULATION OF DISMISSAL


      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, by
and through their counsel, stipulate that all of Plaintiff Michael Townsel’s claims
against Defendant Walter Wilson are hereby dismissed with prejudice, with the
respective parties to bear their own costs.


Respectfully submitted,

                                       /s/ Theresa Kleinhaus
                                       Theresa Kleinhaus
                                       One of Plaintiffs’ Attorneys


Ruth Zemel Brown
Roshna Bala Keen
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
     Case 4:17-cv-00516-LCB-JEO Document 67 Filed 01/03/19 Page 2 of 2



Email: Tess@loevy.com



                                  /s/Philip G. Piggott
                                  Philip G. Piggott (ASB-4379-P67P)
                                  Counsel for Defendant, Dr. Walter Wilson
Philip G. Piggott
STARNES DAVIS FLORIE LLP
PO Box 598512
Birmingham, AL 35259-8512
pgp@starneslaw.com




                                  /s/ Robert F. Northcutt
                                  Robert F. Northcutt (ASB-9358-T79R)
                                  W. Allen Sheehan (ASB-7274-L69S)
                                  C. Richard Hill, Jr. (ASB-0773-L72C)
                                  Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Bob.Northcutt@chlaw.com
Rick.Hill@chlaw.com


                                  /s/ Bart G. Harmon
                                  Bart G. Harmon (ASB-4157-R61B)
                                  Counsel for Defendants
